  Case 17-08702         Doc 30     Filed 02/15/19 Entered 02/15/19 10:08:12              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-08702
         DEREK R ASHBY
         ASHLEY NICOLE ASHBY
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/20/2017.

         2) The plan was confirmed on 07/12/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/16/2019.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-08702       Doc 30        Filed 02/15/19 Entered 02/15/19 10:08:12                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,994.88
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $5,994.88


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $281.62
    Other                                                                    $51.52
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,333.14

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed         Paid         Paid
AARON T GRIES MD                 Unsecured            NA          19.18            19.18           0.00       0.00
ABORS APARTMENTS                 Unsecured           0.00           NA               NA            0.00       0.00
ADVANCED DIAGNOSTIC IMAGING      Unsecured            NA          33.61            33.61           0.00       0.00
AMERICAN MEDICAL RESPONSE        Unsecured            NA         353.84           353.84           0.00       0.00
AMERICOLLECT INC                 Unsecured         624.00           NA               NA            0.00       0.00
AMERICOLLECT INC                 Unsecured         265.00           NA               NA            0.00       0.00
AMERICOLLECT INC                 Unsecured         139.00           NA               NA            0.00       0.00
AMERICOLLECT INC                 Unsecured         110.00           NA               NA            0.00       0.00
ANTHONY L FUNKE MD               Unsecured            NA       1,416.05         1,416.05           0.00       0.00
CACH LLC                         Unsecured      2,386.63            NA               NA            0.00       0.00
CAPITAL ONE NA                   Unsecured         373.00        373.32           373.32           0.00       0.00
CASH PRO INC                     Unsecured         250.00           NA               NA            0.00       0.00
CASH PRO INC                     Unsecured         225.00           NA               NA            0.00       0.00
CAVALRY INVESTMENTS              Unsecured            NA       3,830.09         3,830.09           0.00       0.00
CAVALRY SPV I                    Unsecured     13,783.00     10,801.29        10,801.29            0.00       0.00
Chase Bank                       Unsecured           0.00           NA               NA            0.00       0.00
CHASE CARD MEMBER SERVICE        Unsecured           0.00           NA               NA            0.00       0.00
CHECK INTO CASH                  Unsecured           0.00           NA               NA            0.00       0.00
CHECK N GO                       Unsecured           0.00           NA               NA            0.00       0.00
CREDIT MANAGEMENT                Unsecured      1,127.00            NA               NA            0.00       0.00
CREDITBOX.COM                    Unsecured           0.00      1,037.68         1,037.68           0.00       0.00
DEACONESS HEALTH SYSTEM          Unsecured            NA       6,253.47         6,253.47           0.00       0.00
DEACONESS HOSPITAL               Unsecured           0.00        788.00           788.00           0.00       0.00
DEACONESS HOSPITAL               Unsecured            NA       1,667.76         1,667.76           0.00       0.00
DEACONESS HOSPITAL               Unsecured            NA       1,420.00         1,420.00           0.00       0.00
DIVERSIFIED ADJUSTMENT SERVICE   Unsecured         909.00           NA               NA            0.00       0.00
EMERGENCY PROFESSIONALS OF IN    Unsecured            NA       3,598.00         3,598.00           0.00       0.00
EOS CCA                          Unsecured      1,075.00            NA               NA            0.00       0.00
GROSSMAN RENTALS LLC             Unsecured      1,060.07            NA               NA            0.00       0.00
HERITAGE FEDERAL CU              Unsecured           0.00        310.25           310.25           0.00       0.00
HOOSIER ACCOUNTS SERVICE         Unsecured            NA       6,311.51         6,311.51           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-08702            Doc 30        Filed 02/15/19 Entered 02/15/19 10:08:12                     Desc Main
                                           Document Page 3 of 4



Scheduled Creditors:
Creditor                                            Claim           Claim         Claim        Principal        Int.
Name                                      Class   Scheduled        Asserted      Allowed         Paid           Paid
HOOSIER ACCOUNTS SERVICE              Unsecured          94.00           94.50         94.50           0.00         0.00
HOOSIER ACCOUNTS SERVICE              Unsecured            NA         6,705.32      6,705.32           0.00         0.00
Indiana Department of Child Service   Priority      10,000.00              NA            NA            0.00         0.00
INDIANA DEPT OF REVENUE               Priority            0.00        1,300.00      1,300.00      1,300.00          0.00
INDIANA DEPT OF REVENUE               Unsecured            NA           130.00        130.00           0.00         0.00
JANET KELLEY MD                       Unsecured            NA           258.76        258.76           0.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC         Unsecured         445.00          445.79        445.79           0.00         0.00
MASTERCARD                            Unsecured           0.00             NA            NA            0.00         0.00
MPCS                                  Unsecured         169.00             NA            NA            0.00         0.00
MPCS                                  Unsecured         155.00             NA            NA            0.00         0.00
MPCS                                  Unsecured         526.00          832.14        832.14           0.00         0.00
NORTH PARK APTS                       Unsecured           0.00             NA            NA            0.00         0.00
ROYAL DEAL VEHICLE SALES              Unsecured         770.16             NA            NA            0.00         0.00
ROYAL DEAL VEHICLE SALES              Secured        2,275.00         2,486.25      2,486.25        258.99       102.75
ST IL TOLLWAY AUTHORITY               Unsecured      3,500.00              NA            NA            0.00         0.00
ST MARYS CONVENIENT CARE              Unsecured            NA         1,673.68      1,673.68           0.00         0.00
ST MARYS ER PHYSICIANS GROUP          Unsecured            NA           527.87        527.87           0.00         0.00
ST MARYS WARRICK HOSPITAL             Unsecured           0.00        1,859.04      1,859.04           0.00         0.00
ST VINCENT EVANSVILLE                 Unsecured            NA           155.69        155.69           0.00         0.00
SYNCB                                 Unsecured           0.00             NA            NA            0.00         0.00
VECTREN ENERGY DELIVERY               Unsecured           0.00          668.33        668.33           0.00         0.00
VECTREN ENERGY DELIVERY               Unsecured            NA            70.62         70.62           0.00         0.00
VISA DSNB                             Unsecured            NA              NA            NA            0.00         0.00
WEST SIDE CONNECTION                  Unsecured            NA         2,215.92      2,215.92           0.00         0.00
WILHITE & ASSOCIATES                  Unsecured           0.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                                    Claim            Principal                Interest
                                                                  Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                               $0.00              $0.00                   $0.00
      Mortgage Arrearage                                             $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                                    $2,486.25            $258.99                 $102.75
      All Other Secured                                              $0.00              $0.00                   $0.00
TOTAL SECURED:                                                   $2,486.25            $258.99                 $102.75

Priority Unsecured Payments:
       Domestic Support Arrearage                                    $0.00              $0.00                   $0.00
       Domestic Support Ongoing                                      $0.00              $0.00                   $0.00
       All Other Priority                                        $1,300.00          $1,300.00                   $0.00
TOTAL PRIORITY:                                                  $1,300.00          $1,300.00                   $0.00

GENERAL UNSECURED PAYMENTS:                                  $53,851.71                   $0.00                 $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-08702         Doc 30      Filed 02/15/19 Entered 02/15/19 10:08:12                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,333.14
         Disbursements to Creditors                             $1,661.74

TOTAL DISBURSEMENTS :                                                                        $5,994.88


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/15/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
